Citation Nr: 1517910	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  10-10 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU), prior to June 29, 2009.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

In March 2014, the Veteran signed an expedited waiver of the 30 day waiting period.

In December 2014, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of this hearing is of record.  Following the hearing, the Veteran submitted additional relevant evidence and, through his representative, waived his right to initial review of this additional evidence by the agency of original jurisdiction (AOJ) prior to the Board's review of the evidence.  38 C.F.R. § 20.1304(c) (2014).

After the hearing, the record was held open for an additional 60 days in order for the Veteran or his representative to submit private hospital treatment records.  However, none were received or associated with the claims file, delaying the adjudication of his case unnecessarily.

Additionally, an October 2013 Decision Review Officer decision granted TDIU effective January 1, 2014.  However, in a December 2014 rating decision, the RO granted service connection for additional disabilities which gave the Veteran a combined disability rating of 100%, from June 29, 2009, and the RO considered the issue of entitlement to TDIU as moot.  The Veteran requests a TDIU prior to June 29, 2009.
The Veteran's claim for the highest available rating for PTSD, together with his formal claim for TDIU and his testimony that he lost his employment and income as a result of service-connected PTSD, requires that the Board infer a claim for total disability from the date of onset of unemployability, prior to June 29, 2009.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the claim on appeal is more accurately stated as listed on the title page of this decision.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by symptoms such as occupational and social impairment with reduced reliability and productivity due to such symptoms such as flattened affect, panic attacks, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

2.  Prior to June 29, 2009, the most competent, credible, and probative evidence of record demonstrates that the Veteran's service-connected disability alone is not of such nature and severity as to have prevented him from securing or following any substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2014).

2.  Prior to June 29, 2009, the criteria for a TDIU due to PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating Claim

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Evaluations for psychiatric disabilities are assigned pursuant to 38 C.F.R. § 4.130.  Under the general rating formula for mental disorders, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 31 to 40 represents "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Id.

A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score in the range of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A GAF score in the range of 61-70 indicates some "mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships."  Id.
The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms. Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration. Id. at 4.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

At the outset, the Board notes that the Veteran has also been diagnosed with bipolar disorder, II depressed and major depressive disorder, but that the RO has only granted service connection for PTSD.  However, the Board further notes that where it is not possible to distinguish the effects of a non-service-connected condition from those of a service-connected disability, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Although service connection for depression and a cognitive disorder has not been granted, the Board finds that it has not been established that it is possible to distinguish the Veteran's bipolar disorder and major depressive disorder symptoms from his service-connected PTSD symptoms.

Consequently, it is important for the Veteran to understand that all of his psychiatric symptoms have been considered in evaluating his service-connected psychiatric disability.  However, for the reasons that follow, the Board finds that an increased rating is not warranted.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Historically, a July 2008 rating decision granted service connection awarded a 30 percent disability rating effective January 17, 2008.  In an August 2008 statement, the Veteran contended that his PTSD had increased in severity and requested a higher rating.   A December 2008 rating decision increased the rating to 50 percent, effective August 19, 2008.  The Veteran appealed the December 2008 decision.  A September 2010 rating decision continued the 50 percent rating.  

The Veteran's PTSD is currently rated as 50 percent disabling.  He contends that it is more severe than the current rating.

Turning to the merits of the claim, on May 2008 VA PTSD examination, the Veteran reported that he retired from work in April 2002; he was unable to work due to multiple back surgeries.

Socially, he self-isolated and lived with is adult son, but was separated from his third wife.  He had one sibling with whom the relationship was poor.  He denied having significant relationships, but reportedly had a good relationship with his children.  Due to his psychiatric disability, he was no longer involved in auto racing due to his dislike of crowds.  In terms of employment, he had not worked for 6 years and was on retirement due to his back problems.  However, due to his temper he was sent to anger management classes during employment.

On mental status examination, orientation was within normal limits.  Appearance and hygiene were appropriate.  Behavior was appropriate.  Affect and mood were normal, but he claimed that he had a depressed mood and self-isolated.  He self-isolated.  Communication was also within normal limits, as well as concentrations.  Panic attacks, described as anxiety attacks, occurred less than once per week.  While there were signs of suspiciousness, no delusions were observed.  There was no evidence of hallucinations or obsessional rituals severe enough to interfere with routine activities.  Thought processes were appropriate.  Judgment was not impaired.  Memory was within normal limits and there was no suicidal or homicidal ideation.  The examiner diagnosed PTSD; bipolar disorder, II depressed; and alcohol dependence in in full remission.

The examiner opined that alcohol dependence is specific to that substance and that bipolar disorder, depressed is a mood swing disorder.  He was assigned a GAF score of 60.  The examiner stated that his psychiatric disability caused distress or impairment in social, occupational, or other areas of functioning.  The examiner opined that mentally, the Veteran occasionally had some interference in performing activities of daily living due to sleep problems, nightmares, and avoidance of crowds.  The examiner further opined that his psychiatric symptoms were best described as symptoms which caused occupational and social impairment with occasional decrease in work efficiency and intermittent ability to perform occupational tasks although generally he was functioning satisfactorily with routine behavior, self-care, and normal conversation.  This was supported by depressed mood, suspiciousness, panic attacks weekly or less often, and chronic sleep impairment.  He had no difficulty understanding commands and did not appear to pose any threat of danger or injury to self or others.  The prognosis was fair.

VA records include mental health treatment records dated from April 2008 to July 2008 show that on mental health examination, the Veteran was appropriately groomed with good eye contact.  Speech was normal.  He denied homicidal and suicidal ideations.  While he was struggling with severe depression in June 2008, affect was stable.  He denied hallucinations and delusions.  Judgement and insight were within normal limits.  He was oriented to person, place, and date.  Concentration was intact.  In April 2008 and June 2008, he was assigned a GAF score of 55.  His psychiatric symptoms were managed by medication.

On July 2009 VA PTSD examination, the Veteran continued to receive outpatient mental health services, but denied being hospitalized for psychiatric care and denied any significant psychiatric remissions since his last examination.  However, he complained of less energy with slightly worse sleep problems.  Concentration was also worse and apathy had increased.  He had been diagnosed as having PTSD, bipolar disorder mixed with severe psychosis, major depressive disorder, and alcohol abuse. 

He stated that since his last examination his energy level had declined moderately and that his sleep problems were slightly worse.  He also complained of worsening attention and concentration and stated that overall, his psychiatric symptoms were about the same or worse.  His primary problems included frequent nightmares, feelings of depression, loss of motivation, apathy, and frequent episodes of irritability and anger outbursts which threatened his third and current marriage.  He stated that his temper was worse since his last examination and that he was often moody, in part, because due to lack of sleep.  He denied getting into physical confrontations, but did have "two close calls" in which a verbal confrontation was on the verge of a physical fight.  He stated that he was able to walk away from both of these events which occurred with his friends.  He reported difficulty controlling his temper.

He denied any suicidal ideations or attempts since his last examination.  However, his son confiscated his weapons after he had a nightmare and flashback about Vietnam.

Socially, he reported that he was on the verge of divorce from his third wife due to chronic irritability and anger management problems.  However, on occasion they went out on the weekend.  His adult son continued to reside with him and his wife.  His daughter lived nearby.  His leisure activities included motorcycle riding and working on older cars.  However, due to depression and apathy he was not motivated to work.  He also stated that he was in a car accident in 2002 which hurt his hand and also inhibits him from performing his hobby.  He had several friends with whom he rode motorcycles.  He complained of difficulty with short-term memory and intense periods of depression and anxiety about his marriage.  He was irritable and angry most of the time, but reported only one panic attack since his last examination.  He denied evidence or symptoms of bipolar disorder, mixed, severe with psychosis, but complained of mild visual hallucinations on two occasions.

On mental status examination, he was casually dressed.  He was cooperative and oriented to time, place, and person.  Abstract thinking was good and there was no evidence of psychosis, delusions, or symptoms of a formal thought disorder.  Overall mood was milt to moderately depressed although he was able to demonstrate a full affective range.  Insight and judgment were good.  The examiner diagnosed PTSD, major depressive disorder, alcohol abuse in remission and recent panic attack and assigned a GAF score of 50.  The examiner explained that the score was assigned based on the Veteran's serious impairment in social relations secondary to his chronic irritability, impulse control problems and social withdrawal.  He had also shown several episodes of perceptual distortion related to flashbacks in which the risk of suicide and/or homicide was considerable.  

The examiner opined that the Veteran should remain retired, but consider some low stress volunteer work, perhaps in an educational environment.

The examiner also indicated that since his last examination, he had several episodes in which he locked himself in his bedroom and had not come out for several days at a time despite medication management and outpatient mental health services.  His energy level appeared to have declined since the last examination and his sleep problems remained severe despite the use of psychiatric medications.  In addition, he appeared to have experienced one panic attack which nearly brought him to the emergency room, but he was able to reduce his acute anxiety by self-control.

VA treatment records include a September 2009 report which shows that the Veteran's depression was variable, but he denied suicidal and homicidal ideations and audiovisual hallucinations.  On mental status examination, he appeared casually dressed and was cooperative with good eye contact. Speech was normal.  Affect was pleasant and cooperative.  Mood was "okay."  His thought process was logical and goal-directed.  He denied hallucinations, delusions and homicidal and suicidal ideations.  As of July 2009, his GAF score was 61.

On April 2010 VA examination, the Veteran reported increased anger, less sleep and being less social which had gradually increased over the prior year.  He preferred to not be around others and refrained from driving out of fear of becoming angry.  He had serious marital problems and was in counseling.  

His symptoms were described as severe, including difficulty with concentration, comprehension, anger, irritability, sleep, and isolation.  He preferred to stay at home and take care of his yard and play with his dog.  He denied any history violent behavior, but did have a history of suicide attempts.  He was on medication and enrolled in psychotherapy, but had not been hospitalized or treated in an emergency room for his psychiatric disability.

He had not worked for 8 years and was medically retired due to his back problems for which he was in receipt of benefits from the Social Security Administration (SSA). 

On mental status examination, appearance and hygiene were appropriate.  He maintained good eye contact during the exam.  Affect and mood showed anxiety, irritability, short temper and depressed mood.  He woke up anxious and remained anxious during the day.  Affect was mildly irritable and worried.  Communication and speech were within normal limits.  Concentration was subjectively impaired.  He had panic attacks once per week.  He occasional had visual hallucinations, including seeing shadows in his bedroom, but none were present on examination.  Obsessive compulsive disorder was present, but was not severe enough to interfere with routine activities.  For instance, he rechecked the locks on the door several times.

Thought processes were appropriate.  Judgment was not impaired and abstract.  Thinking was normal and memory was within normal limits.  Suicidal and homicidal ideation was absent.  He complained of memory problems, but none were evident on examination. 

The examiner diagnosed PTSD, alcohol dependence; bipolar II disorder, depressed' adjustment disorder with depressed mood and assigned a GAF score of 50.

The examiner explained that the lower GAF score was due to prostate cancer and surgical removal of his prostate with loss of sexual functioning.  Mentally, he occasionally had some interference in performing activities of daily living due to sleep problems.  He had difficulty establishing and maintaining effective work/school relationships due to isolation, anhedonia, and difficulty trusting.  He had difficulty maintaining effective family role functioning because of his irritability, avoidance of going out with his wife, and desire to isolate.  He had intermittent inability to perform recreation or leisurely pursuits due to lack of sleep and depression.  His prognosis was fair and he did not pose any threat of danger or injury to self or others.

VA treatment records include dated from June 2010 to August 2013 reflect GAF scores of 55 and 61 in April 2010 and 55 in June 2010.  Mental status examinations show that eye contact was good with normal speech.  Affect and mood were pleasant and cooperative.  Thought process was logical and goal-directed and content had no poverty of content.  He denied homicidal and suicidal ideation and insight and judgement were fair.  He was oriented to person, place, date and time.  Attention and concentration were intact and memory-cognition was grossly intact.  There was no evidence of psychosis.  He was not overlay anxious unless he was in a crowd.  In May 2013, he was assigned a GAF score of 65.  In August 2013, he stated that his wife's son and grandson moved in.  He spoke fondly about his grandson spending time with him and his wife during the summers.  He reported significant benefits from Abilify; he was no longer irritable and could last longer in the stores without much anxiety. 

In December 2014, the Veteran testified that he did not like to socialize with people.  He testified that in 2002 while living in Florida he regressed and was walking around his house pacing carrying a shotgun.  His wife came from home and called the police.  He was arrested and hospitalized for 72 hours for observation.  He tried to get the records, but they were not provided.   He testified that his had bad days due to his psychiatric symptoms about 75% of the time.  He tried to avoid stores due to the crowds, but also testified that he was now able to go into a store with a few people before heading to his truck to wait for his wife to finish shopping.

In statements in support of claim from his family in December 2014, the Veteran's daughter stated that during her childhood her dad was a yelling, screaming maniac who was easily angered.  She also stated that she was kicked out of the house at 17 years of age and that it had been a lifetime struggle to maintain a relationship with him.  She said that he did not always shower and has worn the same clothes for several days in a row.  His sleep was poor and he was unable to be in crowds or places with a lot of noise which made it difficult for him to go anywhere with his grandkids.  He bonded the most with her oldest of three girls, but was unable to attend family functions and his relationship with his grandchildren was strained.  She said that her brother tried to maintain a relationship with their father.  

The Veteran's wife stated that she and the Veteran had been married since 2001 and that their marriage was rocky at times.  After he retired, she stated that his personality changed drastically; he was paranoid and distrusting of her and accused her of infidelity.  He lied, had angry outbursts, began drinking again, and was engaged in some inappropriate relationships.  She stated that familial relationships were almost non-existent.  At one point he was so depressed he would not get out of bed and said he wanted to kill himself.  This was the first time he went to the VA for treatment and was admitted and stayed for about a week in treatment.  In 2006, they were separated for about one year prior to reconciling at the end of May 2007.  Things were getting worse and he was drinking more and isolating himself more.  After returning to Florida, he had problems socializing and maintaining hygiene.  She stated that he had auditory hallucinations and engaged in uncharacteristic behavior.  She stated that he now has more problems being in public, has no contact with friends, partly out of concern for maintaining his sobriety, but that he generally has no interest in making the effort to establish new friendships.  According to her, he self-isolated and was less interested in his appearance-at time bating only after three to five days and not brushing his teeth.  He also wore the same clothes for two or three days.  She stated that he had night tremors and got up several times during the night to check the house.  He also had more trouble driving.

Based on the record, the Board finds that for the period on appeal an evaluation in excess of 50 percent is not warranted.  There is no indication that the Veteran has symptoms such as (for example only) suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure or irrelevant, near-continuous panic or depression, impaired impulse control, or spatial disorientation.  While the May 2008 VA examiner acknowledged the Veteran's ritual of checking his house at night, an obsessional ritual, the examiner indicated that the obsessional ritual was not severe enough to interfere with routine activities.  While the July 2009 VA examiner indicated that the Veteran had shown several episodes of perceptual distortion related to flashbacks in which the risk of suicide and/or homicide was considerable, on VA examinations suicidal ideation was absent.

With regard to personal hygiene, the Veteran's wife and daughter commented on his inability to maintain hygiene, but their observations are outweighed by the VA treatment records and VA examinations which all indicate that he presented for treatment and examination appropriately dressed-none of the medical evidence suggests that he neglected his hygiene.  Moreover, while the Veteran may have had  symptoms such as difficulty in adapting to stressful circumstances and the inability to establish and maintain effective relationships, the evidence, taken as a whole, presents a disability picture indicative of a 50 percent evaluation.  Further, the GAF scores suggests an improvement in his psychiatric symptomatology over time, from a GAF score of 50 in July 2009 and April 2010, indicative of serious symptoms, to a GAF score of 65 in May 2013, indicative of only mild symptoms.

In addition, while strained at time, the Veteran was able to maintain a relationship with his spouse, albeit strained, during their marriage and has maintained relationships with his children and grandchildren.  The Board fully recognizes that the listed symptoms for a 70 percent schedular rating are not all encompassing and their presence is not necessarily determinative.  However, the Veteran's symptoms must cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Occupational and social impairment, with deficiencies in most areas, as contemplated by the rating criteria, is simply not shown or even approximated.

It is important for the Veteran to understand that the Board has not discounted his statements, the statements of his family, or the testimony of the Veteran and his wife.  It is also important for the Veteran to understand that a disability evaluation of 50 percent will cause him many problems and that this fact is not in dispute.  If there were no problems associated with his disability during this period, there would be no basis for a compensable evaluation (zero), let alone a 50 percent evaluation, let alone a 70 percent rating.  The Veteran's December 2014 testimony in many respects support a 50% evaluation, not a 70% finding.

The critical question in this case is whether the problems the Veteran has believably cited meet an even higher, 70 or 100 percent, level under the rating criteria.  For reasons cited above, they do not, for any part of the rating period on appeal.

The Veteran and his family are competent to report his current psychiatric symptoms as these observations come to them through their senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the belief of the Veteran and his family that his symptoms are of such severity as to warrant a higher rating.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's assessment of the severity of his disability. The examinations also took into account the Veteran's subjective statements with regard to the severity of his psychiatric disability.

In sum, the totality of the evidence fails to support the assignment of a 70 percent rating for PTSD at any time during the appeal period.  Thus, the Board finds that a higher evaluation of 100 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all social and occupational impairment resulting from his PTSD.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his occupational and social impairment due to PTSD symptoms.  The assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

II. TDIU

The Veteran contends that prior to June 29, 2009, he was unable to secure gainful employment due to his service-connected PTSD.  See, January 2011 statement.  He contends that he has been unemployed since March 2002.  Id.  As noted in the Introduction, for the period beginning June 29, 2009, the Veteran's service-connected disabilities have a combined rating of 100%.  Therefore, the issue of a TDIU from June 29, 2009 is a moot issue.

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the above percentages are not met, the Veteran's claim may still be referred to the Director, Compensation and Pension Service for an extraschedular rating, when the evidence of record shows that Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities." 38 C.F.R. § 4.16(b).

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The Veteran's employment history, his educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability. 

Prior to June 29, 2009, the Veteran's only service-connected disabilities are PTSD, rated as 50% disabling and hearing loss, rated as 10% disabling, for a combined rating of 50%.  Because the Veteran does not have one service-connected disability rated as at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are not met.  Nevertheless, the Board must determine whether the Veteran's TDIU claim should be submitted to the Director of Compensation and Pension service for consideration of TDIU on an extraschedular basis.  See 38 C.F.R. § 4.16(b).

In a May 2009 Application for Increased Compensation based on Unemployability, the Veteran indicated that he was unemployable due to his PTSD and last worked as an electrician in April 2002. 

A June 2004 functional capacity evaluation states that the Veteran sustained a crush injury to his left wrist and was unable to work in his profession as an electrician since the time of his injury.

On May 2008 VA examination, while the Veteran stated that his employed sent him to anger management classes, he also stated that he retired from work in April2002 and was unable to work due to multiple back surgeries.  Moreover, he stated that he was an "insurance risk" and that he and his employer agreed that he should take a medical retirement.  

On April 2010 VA examination, the Veteran reported that he had not worked for 8 years and was medically retired due to his back problems for which he was in receipt of SSA benefits.

The Veteran's statements to the VA examiner and on SSA functional capacity evaluation, are found to provide highly probative evidence against his claim.

Therefore, based on the foregoing, the Board finds that referral to the Director of Compensation and Pension Service for consideration of TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) is not warranted because the most competent, credible, and probative evidence of record does not reflect that the Veteran is unable to follow or secure substantially gainful employment due to his service-connected disability alone. 

In summary, and for the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of TDIU under38 C.F.R. § 4.16(a) and (b) for the period prior to June 29, 2009, and there is no reasonable doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The RO sent the Veteran a letter which informed him of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

Additionally, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2014.  A hearing officer who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App.  488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the severity of his service-connected PTSD disability.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the Board has reviewed the Veteran's service treatment records, post-service treatment records and SSA records (including records obtained pursuant to the Board's remands), and the Veteran's written assertions.

The Veteran was afforded VA examinations in May 2008, July 2009, and April 2010.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the most recent VA examination.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159


ORDER

TDIU is for the period prior to June 29, 2009, is denied.

A rating higher than 50 percent for PTSD, is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


